ORDER

PER CURIAM.
Shohn Metcalf appeals from the motion court’s findings of fact, conclusions of law and judgment denying his Rule 29.151 post-conviction relief motion without an ev-identiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim P.2010, unless otherwise indicated.